| tBROWN, C.J.,
concurring,
Two feuding groups of fools met at a rap concert. The performer was late. Members of both groups, the Bloods and the Crips, had guns. The Bloods fired one shot in the air and three Crips returned fire with an AK47 and two 9mm pistols. The police recovered the weapons. One of the 9mm pistols had a regular clip while the other had an extended clip. During the investigation 39 ejected shell casings were found from where the Crips were and one from the Bloods’ side. No one was hit in the flurry of gunfire, except a bystander, a 19-year-old girl, who was waiting with friends in front of the Expo Hall in the area where the Bloods had gathered. She was hit in the head by a 9mm round and was killed.
*745A firearms identification expert matched the bullet removed from the victim to the 9mm pistol with the regular clip. Defendant gave a statement to the police that he fired the 9mm with the regular clip seven or eight times. The weapons expert, however, matched 15 spent shell casings recovered from the scene to the 9mm with the regular clip.
Ballistics is the science of flight or trajectory of a projectile. The medical doctor who performed the autopsy found that the bullet that struck the victim came from her right in a low to high trajectory which was consistent with having been fired from the area where defendant was standing.
Defendant’s intent was clear, his shooting discipline nonexistent and he acted without justification.